DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1

The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
The claim is directed to data gathering (k-space) with little or no apparatus support. 
Regarding claim 10

The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
The claim cites: 
“A method implemented on a computing device having a processor and a computer-readable storage device. . . “


Claim should read: 

“A method implemented on a computing device having a processor and a non-transitory computer-readable storage device. . . “

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8—11, 13, 15, 17—19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riederer et al. (US 2013/0123611 A1) in view of Gulaka et al. (US 2015/0168522 A1). 
Regarding claim 1
Riederer discloses 
A magnetic resonance (MR) imaging system ([0003]), comprising:
at least one storage device including a set of instructions ([0038] & [0040] FIG. 6, [0028]—[0029]); and
at least one processor (FIG. 1, Ref 116, [0031]) configured to communicate with the at least one storage device (inherent the computer system is in communication with itself), 


wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations  ([0031]) including:
obtaining first k-space data collected by a magnetic resonance (MR) scanner from a subject in a non-Cartesian sampling manner (FIG. 3—5, [0060], SENSE is non-Cartesian acquisition method as are the FIG. 3—5 & [0081]);
generating second k-space data by regridding the first k-space data ([0009], the re-gridded k-space data is the second space k-space data);
Riederer does not explicitly teach 
“generating third k-space data by calibrating the second k-space data, wherein a calibrated field of view (FOV) corresponding to the third k-space data is 
constituted by a central portion of an intermediate FOV corresponding to the second k-space data; and
reconstructing, using at least one of a compressed sensing algorithm or a parallel imaging algorithm, a magnetic resonance (MR) image of the subject based at least in part on the third k-space data”. 
Gulaka, however, teaches 
generating third k-space data by calibrating the second k-space data ([0133]—[0134]), 
wherein a calibrated field of view (FOV) corresponding to the third k-space data is constituted by a central portion of an intermediate FOV ([0012])     

 corresponding to the second k-space data (claim 4, third space from 1st and 2nd k-space is a autocalibrated region; [0003] &[0011]—[0013]); and
reconstructing, using at least one of a compressed sensing algorithm ([0110]) or a parallel imaging algorithm ([0088]), a magnetic resonance (MR) image of the subject based at least in part on the third k-space data ([0019]—[0020] & [0040]
[0134], k-space is interpolated on third k-space data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “3rd generated k-space and reconstruction technique” as taught by Gulaka in the system of  Riederer.
The justification for this modification would be to improve the quality of MRI images while reducing acquisition time ([0009], Gulaka).
Regarding claim 2
Riederer in view of Gulaka teach the system of claim 1, 
Gulaka applied to claim 2 further teaches 
wherein generating the third k-space data by calibrating the second k-space data ([0133]—[0134])  includes:
transforming the second k-space data into an image domain to determine the intermediate FOV ([0078]);
removing one or more edge portions from the original FOV in the image domain ([0078]);

designating the remaining portion of the original FOV as the central portion; and generating the third k-space data by transforming the central portion of the intermediate FOV into a k-space ([0012] & [0126]).
Regarding claim 4
Riederer in view of Gulaka teach the system of claim 1, 
Gulaka applied to claim 4 further teaches 
wherein the operations further includes:
determining a weight for each calibrated data point of the third k-space data ([0015]—[0018]), 
wherein the MR image of the subject is reconstructed based at least in part on the third k-space data and the weight for each calibrated data point of the third k-space data ([0133]), images are based on third k-space weighted data).
Regarding claim 6
Riederer in view of Gulaka teach the system of claim 4, 
Gulaka applied to claim 6 further teaches 
wherein the operations further includes:
determining a primary density calibration function of the first k-space data ([0106]);
determining, using an interpolation algorithm ([0009]—[0011]), a density calibration function of the third k-space data based on the primary density 

calibration function and coordinates of each calibrated data point of the third k-space data ([0133]—[0135]; [0154], data is acquired based on density and calibration), 
wherein the MR image of the subject is reconstructed based at least in part on the third k-space data, the weight for each calibrated data point of the third k-space data, and the density calibration function ([0019], [0027] & [0087]—[0089]).
Regarding claim 8
Riederer in view of Gulaki teach the system of claim 4, 
Riederer applied to claim 8 further teaches 
wherein the first k-space data is obtained in a radial sampling manner ([0008]—[0009]),
Gulaka applied to claim 8 further teaches 
first k-space data including a first portion in a full-sampling region and a second portion in a partial-sampling region ([0106]—[0107]), the operations further including:
updating the first k-space data by dividing the first portion by the weight ([0015]—[0018]).
Regarding claim 9
Riederer in view of Gulaka teach the system of claim 1, 
Riederer applied to claim 9 further teaches 

wherein the non-Cartesian sampling manner is a radial sampling manner ([0008]—[0009]) or a spiral sampling manner ([0045]).
Regarding claim 10
Riederer discloses 
A method implemented on a computing device having a processor and a computer-readable storage device ([0031], the data store server, 123 is a computer-readable storage device), the method comprising:
obtaining first k-space data collected from a subject in a non-Cartesian sampling manner (FIG. 3—5, [0060], SENSE is non-Cartesian acquisition method as are the FIG. 3—5 & [0081]);
generating second k-space data by regridding the first k-space data ([0009], the re-gridded k-space data is the second space k-space data);
Riederer does not explicitly teach 
“generating third k-space data by calibrating the second k-space data, wherein a calibrated field of view (FOV) corresponding to the third k-space data is constituted by a central portion of an intermediate FOV corresponding to the second k-space data; and
reconstructing, using at least one of a compressed sensing algorithm or a parallel imaging algorithm, a magnetic resonance (MR) image of the subject based at least in part on the third k-space data”.

Gulati, however, teaches 
generating third k-space data by calibrating the second k-space data ([0133]—[0134]), 
generating third k-space data by calibrating the second k-space data, wherein a calibrated field of view (FOV) ([0012]) corresponding to the third k-space data is constituted by a central portion of an intermediate FOV corresponding to the second k-space data (claim 4, third space from 1st and 2nd k-space is a autocalibrated region; [0003] &[0011]—[0013]); and
reconstructing, using at least one of a compressed sensing algorithm ([0110]) or a parallel imaging algorithm, a magnetic resonance (MR) image of the subject based at least in part on the third k-space data ([0088]), a magnetic resonance (MR) image of the subject based at least in part on the third k-space data ([0019]—[0020] & [0040] [0134], k-space is interpolated on third k-space data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “3rd generated k-space and reconstruction technique” as taught by Gulaka in the system of  Riederer.
The justification for this modification would be to improve the quality of MRI images while reducing acquisition time ([0009], Gulaka).
Regarding claim 11
Riederer in view of Gulaka teach the method of claim 10, 

Gulaka applied to claim 11 further teaches 
wherein generating the third k-space data by calibrating the second k-space ([0133]—[0134])  data includes:
transforming the second k-space data into an image domain to determine the intermediate FOV ([0078]);
removing one or more edge portions from the original FOV in the image domain ([0078]);
designating the remaining portion of the original FOV as the central portion; and generating the third k-space data by transforming the central portion of the intermediate FOV into a k-space ([0012] & [0126])
Regarding claim 13
Riederer in view of Gulaka teach the system of claim 10, 
Gulaka applied to claim 13 further teaches 
further including:
determining a weight for each calibrated data point of the third k-space data, wherein the MR image of the subject is reconstructed based at least in part on the 
third k-space data and the weight for each calibrated data point of the third k-space data ([0015]—[0018], each k-space data is weighted after calibration).
Regarding claim 15
Riederer in view of Gulaka teach the method of claim 13, 

Gulaka applied to claim 15 further teaches 
further including:
determining a primary density calibration function of the first k-space data ([0106]) ;
determining, using an interpolation algorithm ([0009]—[0011]), a density calibration function of the third k-space data based on the primary density calibration function and coordinates of each calibrated data point of the third k-
space data ([0133]—[0135]; [0154], data is acquired based on density and calibration), 
wherein the MR image of the subject is reconstructed based at least in part on the third k-space data, the weight for each calibrated data point of the third k-space data, and the density calibration function ([0019], [0027] & [0087]—[0089]).
Regarding claim 17
Riederer in view of Gulaka teach the method of claim 13, 
Riederer applied to claim 8 further teaches 
wherein the first k-space data is obtained in a radial sampling manner ([0008]—[0009]) 
Gulaka applied to claim 8 further teaches 



the first k-space data including a first portion in a full-sampling region and a second portion in a partial-sampling region ([0106]—[0107]), the method further including:
updating the first k-space data by dividing the first portion by the weight ([0015]—[0018]).
Regarding claim 18
Riederer in view of Gulaki teach the method of claim 10, 
Riederer applied to claim 18 further teaches 
wherein the non-Cartesian sampling manner is a radial sampling ([0008]—[0009]) manner or a spiral sampling manner ([0045]).
Regarding claim 19
Riederer discloses 
obtaining first k-space data collected from a subject in a non-Cartesian sampling manner ([0008]—[0009] &   [0045]);
generating second k-space data by regridding the first k-space data ([0009], the re-gridded k-space data is the second space k-space data);
Riederer does not explicitly teach 
“generating third k-space data by calibrating the second k-space data, wherein a calibrated field of view (FOV) corresponding to the third k-space data is 


constituted by a central portion of an intermediate FOV corresponding to the second k-space data; and
reconstructing, using at least one of a compressed sensing algorithm ([0110])  or a parallel imaging algorithm, a magnetic resonance (MR) image of the subject based at least in part on the third k-space data.
A non-transitory computer-readable storage medium including instructions, that, when accessed by at least one processor of a system, causes the system to perform a method in the preceding paragraphs”. 
Gulaki, however, teaches 
generating third k-space data by calibrating the second k-space data ([0133]—[0134]), 
wherein a calibrated field of view (FOV) ([0012]) corresponding to the third k-space data is constituted by a central portion of an intermediate FOV corresponding to the second k-space data (claim 4, third space from 1st and 2nd k-space is a autocalibrated region; [0003] &[0011]—[0013]); and
reconstructing, using at least one of a compressed sensing algorithm ([0110])  or a parallel imaging algorithm ([0088]), a magnetic resonance (MR) image of the 
subject based at least in part on the third k-space data ([0019]—[0020] & [0040] [0134], k-space is interpolated on third k-space data).


A non-transitory computer-readable storage medium including instructions, that, when accessed by at least one processor of a system, causes the system to perform a method in the preceding paragraphs (claim 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “3rd generated k-space and reconstruction technique” as taught by Gulaka as well as the “non-transitory computer readable medium” of Gulaka in the “MRI data collection device” of  Riederer.
The justification for this modification would be to improve the quality of MRI images while reducing acquisition time ([0009], Gulaka) and to have a permanent way of storing the MRI program in case of emergency machine power-down. 
Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riederer et al. (US 2013/0123611 A1) in view of Gulaka et al. (US 2015/0168522 A1) in view of Smith et al. (US 2008/0122805 A1). 
Regarding claim 3
Riederer in view of Gulaka teach the system of claim 1, 
Riederer in view of Gulaka do not explicitly teach 
“wherein the calibrated FOV has a shape of a rectangle or a square”.
Smith, however, teaches 

wherein the calibrated FOV has a shape of a rectangle or a square ([0107]).             
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “square used as 
calibration for FOV” as taught by Smith in the system of Riederer in view of Gulaki. 
The justification for this modification would be to use a simple shape to make calibration easy. 
Regarding claim 12
Riederer in view of Gulaka teach the method of claim 10, 
Riederer in view of Gulaka do not explicitly teach 
“wherein the calibrated FOV has a shape of a rectangle or a square”.
Smith, however, teaches 
wherein the calibrated FOV has a shape of a rectangle or a square ([0107]).             
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “square used as calibration for FOV” as taught by Smith in the system of Riederer in view of Gulaki.
The justification for this modification would be to use a simple shape to make calibration easy. 


Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riederer et al. (US 2013/0123611 A1) in view of Gulaka et al. (US 2015/0168522 A1) in view of Kawai (JP 2017/082064 A). 
Regarding claim 5
Riederer in view of Gulaka teach the system of claim 4, 
Gulaka applied to claim 5 further teaches 
wherein determining the weight for each calibrated data point of the third k-space data ([0015]—[0018], each k-space data is weighted after calibration) includes:
assigning a preliminary value for each first data point of the first k-space data ([0017], Euclidean norm weight is preliminary value);
generating an intermediate value for each second data point of the second k- space data by regridding the preliminary value for each first data point of the first k- space data (claims 26—28);
designating the intermediate value for each second data point of the second k- space data as a value of a corresponding calibrated data point of the third k-space data ([0133]—[0135]);
Riederer in view of Gulaka do not explicitly teach 
“determining a modulus of the value of each calibrated data point; and


designating the modulus as the weight of each calibrated data point of the third k- space data”.
Kawai, however, teaches 
determining a modulus of the value of each calibrated data point; and
designating the modulus as the weight of each calibrated data point of the third k- space data (ABSTRACT). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “modulus of calibrated points” as taught by Kawai in the system of Riederer in view of Gulaka.
The justification for this modification would be to standardized the weightings by  comparing them to a standard or a “modulus”. 
Regarding claim 14
Riederer in view of Gulaka teach the method of claim 13, 
Gulaka applied to claim14 further teaches 
wherein determining the weight for each calibrated data point of the third k-space data ([0015]—[0018], each k-space data is weighted after calibration)  includes:
assigning a preliminary value for each first data point of the first k-space data ([0017], Euclidean norm weight is preliminary value);


generating an intermediate value for each second data point of the second k- space data by regridding the preliminary value for each first data point of the first k- space data (claims 26—28);
designating the intermediate value for each second data point of the second k- space data as a value of a corresponding calibrated data point of the third k-space data ([0133]—[0135]);
Riederer in view of Gulaka do not explicitly teach  
“determining a modulus of the value of each calibrated data point; and
designating the modulus as the weight of each calibrated data point of the third k-space data”.
Kawai, however, teaches 
determining a modulus of the value of each calibrated data point; and
designating the modulus as the weight of each calibrated data point of the third k- space data (ABSTRACT). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “modulus of calibrated points” as taught by Kawai in the system of Riederer in view of Gulaka.
The justification for this modification would be to standardized the weightings by  comparing them to a standard or a “modulus”. 


Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riederer et al. (US 2013/0123611 A1) in view of Gulaka et al. (US 2015/0168522 A1) in view Liu et al. (US 2013/0289912 A1).                                          
Regarding claim 7
Riederer in view of Gulaka teach the system of claim 6, 
Riederer in view of Gulaka do not explicitily teach 
“wherein the operations further includes:
determining a coil sensitivity map based on the third k-space data, the weight of each calibrated data point of the third k-space data, and the density calibration function, 
wherein the MR image of the subject is reconstructed based at least in part on the third k-space data, the weight of each calibrated data point of the third k-space data, the density calibration function, and the coil sensitivity map”.
Liu, however, teaches 
determining a coil sensitivity map based on the third k-space data, the weight of each calibrated data point of the third k-space data, and the density calibration function ([0074]), 
wherein the MR image of the subject is reconstructed based at least in part on the third k-space data, the weight of each calibrated data point of the third k-


space data, the density calibration function, and the coil sensitivity map ([0074]—[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “calibrated data points 
and coil sensitivity maps” as taught by Liu in the system of Riederer in view of Gulaka.
The justification for this modification would be to create reconstructed images with fewer artifacts ([0006], Liu).
Regarding claim 16
Riederer in view of Gulaka teach the method of claim 15, 
Riederer in view of Gulaka do not explicitly teach 
“further including:
determining a coil sensitivity map based on the third k-space data, the weight of each calibrated data point of the third k-space data, and the density calibration function, 
wherein the MR image of the subject is reconstructed based at least in part on the third k-space data, the weight of each calibrated data point of the third k-space data, the density calibration function, and the coil sensitivity map”.
Liu, however, teaches 


determining a coil sensitivity map based on the third k-space data, the weight of each calibrated data point of the third k-space data, and the density calibration function ([0074]), 
wherein the MR image of the subject is reconstructed based at least in part on the third k-space data, the weight of each calibrated data point of the third k-
space data, the density calibration function, and the coil sensitivity map ([0074]—[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “calibrated data points and coil sensitivity maps” as taught by Liu in the system of Riederer in view of Gulaka.
The justification for this modification would be to create reconstructed images with fewer artifacts ([0006], Liu).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 

an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax 
phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852